         Case 1:20-cr-00006-PB Document 105 Filed 09/21/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                       )
                                               )
            v.                                 )            No. 1:20-cr-006-PB
                                               )
CHRISTOPHER CANTWELL                           )
                                               )

  JOINT STIPULATION REGARDING AUTHENTICITY OF CERTAIN EXHIBITS

    The parties to the above-styled case, having conferred, hereby stipulate as follows:

    1.    Government’s Exhibits: On the Government’s Trial Exhibit List, Exhibit 100, and

         all proposed exhibits in the “200 Series” (Item 1B9 – Cellphone), the “300 Series”

         (Item 1B18 – Hard Drive), the “400 Series” (Item 1B23 – Computer), and the “600

         Series” (Pole Camera Images), shall be deemed authentic or identified under Rule

         901 of the Federal Rules of Evidence, and no additional foundational testimony will

         be required to establish that the exhibit in question is what the proponent claims it is.

    2. Defendant’s Exhibits: On the Defendant’s Trial Exhibit List, Exhibits A and A-6, C

         through C-7 and C-22, E through E52, and all proposed exhibits in the “D Series,” the

         “F Series,” the “G Series,” the “H Series,” and the “I Series” shall be deemed

         authentic or identified under Rule 901 of the Federal Rules of Evidence, and no

         additional foundational testimony will be required to establish that the exhibit in

         question is what the proponent claims it is.

    3. The parties reserve their rights to object to the admission of any exhibit identified in

         this Stipulation on any evidentiary ground other than lack of authentication under

         Rule 901.

         SO STIPULATED.
Case 1:20-cr-00006-PB Document 105 Filed 09/21/20 Page 2 of 2




Dated: September 21, 2020              /s/ John S. Davis
                                       John S. Davis
                                       Anna Z. Krasinski
                                       Assistant U.S. Attorneys
                                       U.S. Attorney’s Office
                                       53 Pleasant St., 4th Floor
                                       Concord, NH 03301
                                       603.225.1552


                                       /s/ Eric Wolpin
                                       Eric Wolpin
                                       Jeff Levin
                                       Assistant Federal Defenders
                                       Federal Defender Office
                                       22 Bridge Street
                                       Concord, NH 03301
                                       603.226.7360




                              2
